UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4890


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DEMANI JAWARA BOSKET,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:07-cr-01362-GRA-1)


Submitted:    October 30, 2009              Decided:   December 15, 2009


Before MICHAEL, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Sneed, ROB SNEED LAW FIRM, LLC, Greenville, South
Carolina, for Appellant.      W. Walter Wilkins, United States
Attorney, A. Lance Crick, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Demani Jawara Bosket appeals his jury conviction for

possessing a firearm and ammunition after having been convicted

of a crime punishable by imprisonment for a term exceeding one

year, in violation of 18 U.S.C. § 922(g)(1) (2006).      On appeal,

he contends the district court erred by informing the jury that

he had elected not to testify, by using the term “felon,” and by

commenting on specific evidence in its instructions, and that

the errors were cumulatively prejudicial.   We affirm.

          Because Bosket raises these issues for the first time

on appeal, our review is for plain error.    See Fed. R. Crim. P.

52(b); United States v. Reid, 523 F.3d 310, 315 (4th Cir.),

cert. denied, 129 S. Ct. 663 (2008).   To establish plain error,

Bosket must show that an error occurred, that the error was

plain, and that the error affected his substantial rights.      See

United States v. Olano, 507 U.S. 725, 732 (1993).        Even if he

makes this threshold showing, the decision whether to correct

the error is within our sound discretion.   Id. at 735-36.

          Bosket first contends that the district court plainly

erred when it informed the jury that he had elected not to

testify or to offer any evidence, and that consequently, they

would be moving into the final phases of the trial.       The court

had previously instructed the jury that Bosket had no burden to

prove his innocence or to present any evidence; he had the right

                                2
to remain silent; and they were prohibited from using the fact

that he may not testify against him.                      The court subsequently

reminded    the   jury   that   the   burden        was   on   the   Government   to

persuade them beyond a reasonable doubt that Bosket was guilty,

and Bosket had no obligation to offer any evidence.

            Bosket   contends     that       the    district     court’s   comment

regarding his decision not to testify was a violation of his

right not to incriminate himself under the Fifth Amendment.                       We

disagree.     The district court did not instruct the jury that

Bosket’s silence was evidence of guilt, but in fact instructed

them that the decision not to testify could not be used against

him.   Because the district court did not adversely comment on

Bosket’s silence, there was no plain error.                      See Lakeside v.

Oregon, 435 U.S. 333, 338-39 (1978).

            Bosket next contends the district court’s references

to the term “felon” constituted plain error in violation of the

Rules of Evidence and his right to a fair trial.                         He argues

there was an “obvious danger that the jury would convict [him]

because he was a convicted felon.”                 We find no plain error.        As

we have observed, the term “crime punishable by imprisonment for

a term exceeding one year” in 18 U.S.C. § 922(g)(1) is commonly

referred to as a “felony.”        United States v. Milton, 52 F.3d 78,

79 n.1 (4th Cir. 1995).           Moreover, we have held that “in a

felon-in possession case such as this, the district court must

                                         3
instruct     the    jury      that   the    government        must    prove       beyond   a

reasonable doubt that at the time the defendant possessed the

firearm he had a qualifying previous felony conviction, that is

a   prior    conviction       for    an    offense      punishable     by     a    term    of

imprisonment exceeding one year.”                  Id. at 81.         Therefore, while

a defendant who stipulates to the existence of a prior felony

conviction may exclude evidence concerning the nature of the

felony conviction, he may not exclude evidence concerning the

existence of the felony conviction.                Id. at 81 n.7.

             In this case, Bosket stipulated that he was “a person

who has been convicted for a crime(s) punishable by imprisonment

for a term exceeding one year for purposes of Title 18, United

States Code, Section 922(g)(1).”                 The district court instructed

the   jury   that       the   Government     had     to   prove      Bosket   had    “been

convicted     of    a    crime      punishable     by     a   term    of    imprisonment

exceeding one year”; that this was “the definition of a felon

under federal law, convicted of a crime punishable by a term of

imprisonment exceeding one year”; and that Bosket had stipulated

he “has been previously convicted of a crime punishable by a

term of imprisonment exceeding one year, and therefore, he is in

fact a felon under federal law.”                 The court also instructed them

that the law prohibited any person who had been convicted of a

crime punishable by imprisonment for a term exceeding one year

from possessing any type of weapon or ammunition.                           Finally, the

                                             4
court gave a limiting instruction that the fact that Bosket had

admitted he was a felon by previous conviction should not be

considered    by    the   jury   in   deciding          whether   he   possessed      the

weapon in this case, and he was presumed innocent until proven

guilty.   We find no plain error in the court’s instructions.

            Bosket    next    contends          the    district    court     improperly

commented     on     specific     evidence            when     charging     the    jury.

“District courts are necessarily vested with a great deal of

discretion in constructing the specific form and content of jury

instructions.”       Hardin v. Ski Venture, Inc., 50 F.3d 1291, 1293

(4th Cir. 1995) (citation omitted).                    “So long as the charge is

accurate on the law and does not confuse or mislead the jury, it

is not erroneous.”         Id. at 1294.               Jury instructions should be

drawn with reference to the particular facts of the case on

trial, because abstract instructions that are not adjusted to

the facts of a particular case may confuse the jury.                               United

States v. Holley, 502 F.2d 273, 276 (4th Cir. 1974).                         “Different

factual   situations       obviously     call          for   different      degrees    of

particularity,” id. at 277, and “the choice of generality versus

specificity    in    the     charge    is       a     matter    left   to    the    sound

discretion of the trial courts.”                Hardin, 50 F.3d at 1295.

            Bosket first complains that the district court used

the term “road stop” rather than “law enforcement’s sweeping

checkpoint” when giving an instruction on the proof required

                                            5
concerning the date of the offense, which occurred at a traffic

checkpoint.     As noted by the Government, the Supreme Court has

used a similar term, i.e., roadblock, when referring to traffic

checkpoints.        See City of Indianapolis v. Edmond, 531 U.S. 32,

38 (2000).    We find no plain error in the charge.

            Bosket     also    complains     about    the   district      court’s

charge that the jury had to decide whether the Government had

proven beyond a reasonable doubt that he “tossed the pistol in

evidence to the ground while he was running away from” police,

contending it implied he possessed the firearm and corroborated

the account of Government witnesses.                 The district court had

explained that Bosket’s mere presence was insufficient to prove

he possessed the firearm, and its charge concerning what the

Government must prove was not confusing or misleading.                 Finally,

Bosket     contends     that     the     district     court’s   errors      were

cumulatively prejudicial.          Because we find no plain error, we

conclude Bosket cannot show any prejudice.

            We therefore affirm the district court’s judgment.                We

dispense     with    oral     argument    because    the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED



                                         6